DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamoto et al., US 10,394,113.
The scope of the instant invention is drawn to a reflective mask blank comprising; a substrate; a multilayer reflective film on the substrate; and on the multilayer reflective film, a phase shift film for shifting a phase of EUV light, wherein the phase shift film comprises a first layer and a second layer, the first layer comprises at least one selected from of tantalum (Ta) and chromium (Cr), and the second layer comprises ruthenium (Ru) and at least one selected from chromium (Cr), nickel (Ni), cobalt (Co), vanadium (V), niobium (Nb), molybdenum (Mo), tungsten (W), and rhenium (Re).
The relied upon prior art describes, teaches and suggests the claimed embodiments.  Column 14, line 43 through column 15, line 60 is emblematic of the reference’s teachings.  The phase shift film 24 is formed on the multilayer reflective film 21 or the protective film 22 formed on the multilayer reflective film 21.  The phase shift film 24 shifts the phase of EUV light by absorbing EUV light and reflecting a portion thereof.  Namely, the phase shift film 24 absorbs EUV light while reflecting a portion thereof so as not to affect pattern transfer at those portions where the phase shift film 24 remains on the reflective mask 40 patterned with the phase shift film 24.  EUV light reflected by the phase shift film 24 forms a phase difference with reflected light from the multilayer reflective film 21.  The phase shift film 24 is formed so that absolute reflectance with respect to EUV light is 1% to 6% and the phase difference between light reflected from the phase shift film 24 and light reflected from the multilayer reflective film 21 is 170 degrees to 190 degrees.  The film thickness of the phase shift film 24 is suitably determined corresponding to the materials used and the design value of absolute reflectance, and is conditioned on the phase difference falling within the aforementioned range. 
There are no particular limitations on the material of the phase shift film 24 provided it has a function of absorbing EUV light and can be removed by etching and the like.  In the present embodiment, tantalum alone or a tantalum-based material containing tantalum is used for the material of the phase shift film 24 from the viewpoint of etching selectivity and the like.  Specific examples of tantalum-based materials include TaB alloys containing Ta and B, TaSi alloys containing Ta and Si, Ta alloys containing Ta and other transition metals (such as Pt, Pd or Ag), and tantalum-based compounds obtained by adding N, O, H and/or C to Ta metal or alloys thereof.
The phase shift film 24 composed of tantalum or a tantalum compound can be formed by a known method in the manner of a sputtering method such as DC sputtering or RF sputtering. 
In addition, the crystalline state of the phase shift film 24 is such that it may have an amorphous or microcrystalline structure from the viewpoint of smoothness.  If the phase shift film 24 is not smooth, edge roughness of a phase shift film pattern increases and dimensional accuracy of the pattern becomes poor.  Surface roughness of the phase shift film 24 is such that the root mean square roughness (Rms) is not more than 0.50 nm, may be not more than 0.45 nm, even may be not more than 0.40 nm and still may be 0.36 nm. 
Ta has a large absorption coefficient with respect to EUV light, and since it can also be easily dry etched with chlorine-based gas and fluorine-based gas, it demonstrates superior processability as a phase shift film material.  Moreover, an amorphous structure is easily obtained by adding, for example, B and/or Si or Ge and the like to Ta, thereby making it possible to improve smoothness of the phase shift film 24.  In addition, if N and/or 0 are added to Ta, resistance to oxidation of the phase shift film 24 improves, thereby obtaining the effect of making it possible to improve stability over time. 
The phase shift film 24 may not only be formed by a single layer of a tantalum-based material, but may also be formed by laminating a plurality of layers of a tantalum-based material.  In addition, the phase shift film 24 includes that formed by laminating a layer of tantalum-based material and a layer of another material.  More specifically, a chromium-based material layer and ruthenium-based material layer can be used for the layer of another material.  In this case, Cr alone, Cr alloys containing Cr and other transition metals (such as Pt, Pd and Ag), and chromium-based compounds obtained by adding N, O, H and C, for example, to Cr metal and/or Cr alloys can be used for the chromium-based material.  The ruthenium-based material may be Ru metal alone or an Ru alloy containing Ru and a metal such as Nb, Zr, Y, B, Ti, La, Mo, Co and/or Re.  In addition, the ruthenium-based material may also be a ruthenium-based compound obtained by adding N, O, H and/or C, for example, to Ru metal or an alloy thereof.  In the case of forming the phase shift film 24 according to a laminated structure consisting of a tantalum-based material layer and a layer of another material (case of laminating a layer of another material onto a tantalum-based material layer), deposition may be carried out continuously from the start of deposition to completion of deposition without exposing to air.  As a result, the formation of an oxide layer (tantalum oxide layer) on the surface of the tantalum-based material layer can be prevented.  In this case removing the tantalum oxide layer is not required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737